In this case the solicitors for the appellees have filed motion for rehearing and for a reformation of certain language in the opinion. It is pointed out that in the opinion, the following language is used:
  "if after deducting the abatement in price which might flow to the complainant as hereinbefore stated, it is found that she has more than paid the full balance due to be paid by her, she should have a decree against the Land Company for such difference. Under the contract, however, the complainants cannot recover from the bank trustee any sum of money whatsoever which she may have paid to the Land Company over and above the amount that the Land Company was entitled to receive *Page 497 
for the land after deduction of abatement in price because of the conditions above mentioned."
Counsel contend that this language is ambiguous, because under the terms of the contract the payments therein referred to were to be made to The Citizens  Peoples National Bank of Pensacola, Florida, as Trustee. This contention is supported by the record. The language of the original opinion will be modified in this regard so as to read:
  "if after deducting the abatement in price which might flow to the complainants as hereinbefore stated, it is found that she has more than paid the full balance due to be paid by her, she should have a decree against the Land Company for such difference. Under the contract however, the complainants cannot recover from the bank trustee any sum of money whatsoever, although she may have paid to the Trustee or to the Land Company some amount over and above the amount that the Trustee was entitled to receive for the land after the deduction of abatement in price because of the conditions above mentioned."
It is so ordered and petition for rehearing is denied.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.